Citation Nr: 1440769	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at April 2014 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additional evidence received subsequent to the Travel Board hearing was not accompanied by a written waiver of initial RO consideration; however, the Board finds that its consideration of such evidence is harmless, as it herein grants the Veteran's claims on appeal.  38 C.F.R. § 20.1304(c) (2013).  

The Veteran's November 2010 notice of disagreement (NOD) also addressed the issue of an increased disability rating for post traumatic stress disorder (PTSD); he specifically requested an increased 50 percent disability rating.  During the pendency of the appeal, a February 2011 RO decision granted an increased 70 percent disability rating for the Veteran's PTSD disability.  The grant of a disability rating in excess of what the Veteran was seeking constitutes a complete grant of the benefit sought on appeal; therefore, the Veteran's increased rating claim regarding his PTSD is no longer in appellate status before the Board.  The Veteran does not contend to the contrary.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within this system include VA treatment records relating to the immediate appeal.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  


FINDINGS OF FACT

1.  Bilateral hearing loss is shown by the competent and credible evidence of record to be related to the Veteran's active military service.  

2.  Tinnitus is shown by the competent and credible evidence of record to be related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1.02, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus based upon exposure to acoustic trauma during in-service combat.  As a recipient of the Combat Infantryman Badge, the Board finds that he engaged in combat with the enemy during the Vietnam War.  Moreover, his statements in regard to his noise exposure are credible and consistent with combat military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The evidence of record, including VA treatment records and private treatment records, also documents that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of tinnitus.  See 38 C.F.R. § 3.385.  

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his active service, including his in-service noise exposure.  In particular, even though a VA examiner in August 2010 was unable to provide a positive nexus statement, a private audiologist in April 2014 provided a convincing positive nexus statement indicating that the current hearing loss and tinnitus were the result of the Veteran's exposure to acoustic trauma while serving in combat.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


